Order entered November 20, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01416-CR

                       HAROLD QUINNTIN PRATT, JR., Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-82573-2013

                                           ORDER
       The Court has before it appellant’s November 19, 2015 pro se “pauper’s oath for appeal.”

He states that he has no money and asks to be permitted to appeal as a “pauper.” Our record

reflects that Malcolm Miranda is listed as appellant’s attorney of record and Mr. Miranda has not

moved to withdraw from the appeal. Accordingly, because appellant is represented by counsel,

we DENY his pro se motion.


                                                     /s/   ADA BROWN
                                                           JUSTICE